J-S26028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DURELL HERMAN COTTON JR.                   :
                                               :
                       Appellant               :   No. 1566 MDA 2021

            Appeal from the PCRA Order Entered November 5, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0005729-2015


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                   FILED: DECEMBER 6, 2022

        Durell Herman Cotton, Jr. (Appellant) appeals pro se from the order

entered in the York County Court of Common Pleas, dismissing his first, timely

Post Conviction Relief Act1 (PCRA) petition. Appellant was convicted by a jury

of first-degree murder, attempted murder, conspiracy, and aggravated

assault, and ultimately sentenced to an aggregate term of 59 1/2 years’ to life

imprisonment.2       Appellant now claims counsel was ineffective for failing to

challenge his aggregate sentence. We affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

218 Pa.C.S. §§ 2502(a), 901(a), 903(a), and 2702(a)(1), respectively. As
we discuss infra, Appellant was tried jointly with Elvin Rafael Mateo (Co-
Defendant).
J-S26028-22


        The Commonwealth alleged that on the night of October 15, 2013,

Appellant3 and Co-Defendant were in a maroon SUV vehicle when they fired

gunshots into an occupied gold Buick Rendezvous vehicle at 128 Jefferson

Avenue, York City. The rear seat passenger of the Buick, Jordan Breeland,

was shot in the chest and died at the scene.        The driver, Davon Brown,

sustained “a gunshot to his left hand and a small wound on his right wrist”

and survived. Trial Ct. Op., 2/13/17, at 3.4 The front seat passenger, Timiere

Crosby, was not injured. See id.

        Shortly after 1:40 a.m. that same night, there was a report of shots

fired “in the area of Belvidere and Market Street[s].” Trial Ct. Op., 2/13/17,

at 4. At approximately 2:55 a.m., Pennsylvania State Police Trooper Shawn

Panchik “located two possible suspects,” for the shooting of Breeland and

Brown, in “the area of Hartley and Philadelphia Street[s].” Id. The suspects,

both wearing black jackets,

        were seen throwing handguns as they fled from police. [They]
        were apprehended . . . and both handguns were eventually
        recovered. . . .

              Dashboard surveillance was utilized in determining what
        actor threw which gun when they were fleeing from police.
        [Appellant] was later determined to have attempted to dispose of
        a Smith and Wesson 10-milimeter handgun and Co-Defendant . . .
        attempted to dispose of a .357 Rossi handgun. . . .
____________________________________________


3   At the time of the shooting, Appellant was 17 years old.

4 The opinion was dated February 10th but docketed and timestamped on
February 13th.


                                           -2-
J-S26028-22



Id. at 4-5. Additionally, gunshot residue was found on both Appellant’s and

Co-Defendant’s clothing and hands. Id. at 5.

     Later that same day, October 16, 2013, Belinda Akers reported to the

Lower Windsor Police Department that the night before, she loaned her

vehicle, a maroon Mercury Mountaineer SUV, to a young black male. Trial Ct.

Op., 2/13/17, at 5-6.

     [One] hour after the shooting [involving the Buick,] the male
     called a friend of [Akers] and told her where [her maroon SUV]
     was parked. [Akers] located her vehicle with the [rear window
     shattered.]

           Akers identified [Appellant] from an eight . . . person photo
     line-up as . . . the black male she loaned her SUV to on the night
     of the murder.

Id. at 6 (paragraph break added).

     Meanwhile, a witness to the shooting, Thomas Hoke, heard gunshots

and “observed a maroon or red [ ] SUV occupied by two black males [leave]

the area of the shooting at a high rate of speed heading towards Philadelphia

Street. One of the vehicle’s occupants was wearing a black jacket.” See Trial

Ct. Op., 2/13/17, at 5. When shown photographs of Akers’ SUV, Hoke said “it

appeared to be the same color and body type [as] the vehicle he observed

fleeing the scene immediately after the shooting.” Id. at 6.

     One year and nine months after the shooting, in July of 2015, police

interviewed Raymond Bruno-Carrasquillo. See Trial Ct. Op., 2/13/17, at 6;

N.T., 5/18/16, at 430. He had known Appellant and Co-Defendant almost his




                                    -3-
J-S26028-22



whole life, and in October of 2013, he was with them “[a]lmost every day,”

selling drugs together. N.T., 5/18/16, at 407-08, 411.

        Bruno-Carrasquillo was with [Appellant] just prior to the shooting
        and was with both defendants on later dates where details of the
        murder were discussed. [Co-Defendant] told Bruno-Carrasquillo
        that they were “lurking” for targets from the Parkway gang,
        [which the victims] Breeland and . . . Brown were allegedly
        associated. [Bruno-Carrasquillo explained that “lurking” means
        “rid[ing] around looking for specific targets.”5 Co-Defendant] told
        Bruno-Carrasquillo that on the night of the alleged incident [they]
        were in a SUV that [Appellant] “rented” from an addict. [Co-
        Defendant] further stated to Bruno-Carrasquillo that they had
        come across a gold color SUV driven by . . . Brown and [Co-
        Defendant] had a .357 handgun while [Appellant] possessed a 10-
        milimeter handgun. [Co-Defendant] stated that he had fired into
        the driver’s and passenger side of the vehicle. Additionally, [Co-
        Defendant] said that later that same evening police chased both
        defendants and they attempted to throw away their guns.

Trial Ct. Op., 2/13/17, at 6-7.

        Both Appellant and Co-Defendant were charged with murder, attempted

murder, conspiracy, and related offenses. The charges proceeded to a joint,

multi-day trial against both defendants, commencing May 16, 2016.6

Appellant was represented by John M. Hamme, Esquire (Trial Counsel).7


____________________________________________


5   N.T., 5/18/16, at 418.

6 Notably, Bruno-Carrasquillo testified as a Commonwealth witness and,
disclosed he was facing criminal charges in five unrelated matters, hoped his
testimony would lead to leniency, but he was not given any promises by the
Commonwealth. N.T., 5/18/16, at 408-11.

7 We note the same attorney represented Appellant at trial and on direct
appeal. For purposes of our review, we refer to him as “Trial Counsel.”


                                           -4-
J-S26028-22


       Neither Appellant nor Co-Defendant testified or presented evidence.

The jury found Appellant guilty of the first-degree murder of Breeland,

conspiracy to commit the first-degree murder of Breeland, attempted murder

of Brown, and aggravated assault of Brown. On August 29, 2016, the trial

court imposed the following sentences: a term of 45 years to life imprisonment

for the first-degree murder conviction, a consecutive term of 20 to 40 years’

incarceration for the attempted murder conviction, and a concurrent term of

20 to 40 years’ imprisonment for the conspiracy offense.8

       Appellant filed post-sentence motions on September 7, 2016, claiming

that there was insufficient evidence to support his convictions, the verdict was

against the weight of the evidence, the court erred when it used a prior record

score (PRS) of three when his actual PRS was zero for sentencing purposes,

and the court failed to consider his age and opportunity for rehabilitation when

it imposed the sentences. The trial court denied Appellant’s post-sentence

motions on October 13, 2016.

       On October 31, 2016, Appellant filed a post-sentence motion for

extraordinary relief, which again requested the trial court to re-sentence using




____________________________________________


8 The aggravated assault conviction merged with the attempted murder
conviction for sentencing purposes. Appellant received 392 days as credit for
time served. See N.T., 8/29/16, at 13-14


                                           -5-
J-S26028-22


the correct PRS of one.9 On November 9, 2016, the court held a hearing to

address the motion and re-sentenced based on the proper PRS. The court

then vacated Appellant’s previous sentence imposed as to first-degree murder

conviction, and sentenced him to a term of 39 1/2 years’ to life

imprisonment.10

        Appellant then filed a direct appeal,11 and a panel of this Court affirmed

the judgment of sentence on October 10, 2017.                 See Commonwealth v.

Cotton, 1843 MDA 2016 (unpub. memo) (Pa. Super. Oct. 10, 2017), appeal

denied, 771 MAL 2017 (Pa. April 17, 2018). The Pennsylvania Supreme Court

denied his petition for allowance of appeal on April 17, 2018.

        Appellant filed a pro se, timely PCRA petition on March 25, 2019,

alleging, inter alia: (1) Trial Counsel was ineffective for stipulating to facts at

trial without Appellant’s consent and thereby denying Appellant of his

confrontation right pursuant to the Sixth Amendment of the United States

Constitution;    (2)   counsel     was    ineffective   for   failing   to   meaningfully

communicate with Appellant before the start of trial; and (3) counsel was


____________________________________________


9 The Commonwealth acknowledged Appellant’s PRS was incorrect and
provided Trial Counsel with a correct copy of Appellant’s sentencing guidelines.
See Appellant’s Post Sentence Motion for Extraordinary Relief, 10/31/16, at
Exhibit A.

 The consecutive sentence of 20 to 40 years’ incarceration for the attempted
10

murder conviction did not change.

11   On direct appeal, Appellant only raised sufficiency and weight claims.


                                           -6-
J-S26028-22


ineffective for failing to investigate and interview potential witnesses for the

defense.    See Appellant’s Petition for Habeas Corpus and Statutory Post

Conviction Relief, 3/25/19, at 4-28.             Counsel, Charles J. Hobbs, was

appointed, who then submitted a petition to withdraw. On August 9, 2019,

the court granted counsel’s request and appointed new counsel, David E.

Cook, Esquire. On October 25, 2019, Attorney Cook filed a motion for an

extension of time to review the matter, which the PCRA court granted.

However, on October 13, 2020, the PCRA court terminated Attorney Cook’s

appointment due to a lack of communication and involvement in Appellant’s

PCRA matter.       See Order Termination PCRA Counsel’s Appointment and

Appointing New PCRA Court, 10/13/20, at 1-2 (unpaginated). The PCRA court

then appointed new counsel, Brian A. McNeil, Esquire.             See id. at 2

(unpaginated).

       After receiving several extensions, Appellant filed an amended,

counseled PCRA petition on April 15, 2021. In the petition, he argued: (1)

Trial Counsel was ineffective for failing to investigate the possibility of

presenting one of the victims, Brown,12 as a witness; (2) Trial Counsel was


____________________________________________


12 Attached to his petition, Appellant included a Pa.R.Crim.P. 902(A)(15)
certification from Brown. Brown averred that he told investigating officers
that Appellant was not one of the shooters, he was never contacted by trial
counsel, and if counsel had contacted him, he would have been willing to
testify on Appellant’s behalf. See Appellant’s Amended Post-Conviction Relief
Act Petition, 4/15/21, at Appendix C (“Rule 902(A)(15) Certification of Davon
Brown”).


                                           -7-
J-S26028-22


ineffective for failing to raise the argument that the trial court imposed a de

facto life sentence without the possibility of parole13 which was illegal because

Appellant was a juvenile at the time of the shooting; and (3) Trial Counsel was

ineffective for failing to challenge the discretionary aspects of the aggregate

sentence as it was excessive in light of Appellant’s rehabilitative needs. See

Appellant’s Amended Post-Conviction Relief Act Petition, 4/15/21, at 18-43.

       A PCRA evidentiary hearing was held on September 10, 2021. Brown,

Appellant, and Trial Counsel all testified. On November 5, 2021, the PCRA

court issued the underlying order denying Appellant relief, along with an

opinion. Appellant timely appealed and complied with the court’s order to file

a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.              On

February 2, 2022, the court filed a Pa.R.A.P. 1925(a) statement.

       Appellant raises one issue for our review:

       Did the [PCRA] court err in denying [Appellant]’s amended [PCRA
       p]etition where appellate counsel was ineffective in failing to
       challenge [Appellant]’s aggregate sentence of 59 1/2 years’ to
       lifetime incarceration ─ including consecutive terms ─ for offenses
       from when [he] was a juvenile and was alleged to have acted only
       as a driver?

Appellant’s Brief at 4.

       We begin with our well-settled standard of review:

       Our standard of review of the denial of a PCRA petition is limited
       to examining whether the court’s determination is supported by
____________________________________________


13As we discuss infra, the court did not impose a life sentence without the
possibility of parole.


                                           -8-
J-S26028-22


      the evidence of record and free of legal error. This Court grants
      great deference to the findings of the PCRA court if the record
      contains any support for those findings. Further, the PCRA court’s
      credibility determinations are binding on this Court, where there
      is record support for those determinations.

Commonwealth v. Timchak, 69 A.3d 765, 769 (Pa. Super. 2013) (citations

omitted).   Moreover, because Appellant’s sole claim on appeal concerns

ineffective assistance of counsel, we consider the following:

      Counsel is presumed effective, and to rebut that presumption, the
      PCRA petitioner must demonstrate that counsel’s performance
      was deficient and that such deficiency prejudiced him.             In
      Pennsylvania, we have refined the Strickland [v. Washington,
      466 U.S. 668 (1984)] performance and prejudice test into a three-
      part inquiry. See [Commonwealth v.] Pierce[, 527 A.2d 973
      (Pa. 1987)]. Thus, to prove counsel ineffective, the petitioner
      must show that: (1) his underlying claim is of arguable merit; (2)
      counsel had no reasonable basis for his action or inaction; and (3)
      the petitioner suffered actual prejudice as a result. If a petitioner
      fails to prove any of these prongs, his claim fails. Generally,
      counsel’s assistance is deemed constitutionally effective if he
      chose a particular course of conduct that had some reasonable
      basis designed to effectuate his client's interests. Where matters
      of strategy and tactics are concerned, a finding that a chosen
      strategy lacked a reasonable basis is not warranted unless it can
      be concluded that an alternative not chosen offered a potential for
      success substantially greater than the course actually pursued. To
      demonstrate prejudice, the petitioner must show that there is a
      reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceedings would have been different. A
      reasonable probability is a probability that is sufficient to
      undermine confidence in the outcome of the proceeding.

Commonwealth v. Charleston, 94 A.3d 1012, 1019 (Pa. Super. 2016).

Moreover, “[a] court is not required to analyze the elements of an

ineffectiveness claim in any particular order of priority; instead, if a claim fails

under any necessary element of the ineffectiveness test, the court may


                                       -9-
J-S26028-22


proceed to that element first.” Commonwealth v. Tharp, 101 A.3d 736,

747 (Pa. 2014) (citation omitted).

       In his sole argument on appeal, Appellant claims that Trial Counsel was

ineffective in failing to argue that his aggregate sentence “was excessive

where it gives him no realistic opportunity at rehabilitation.” Appellant’s Brief

at 18. He contends:

       Although it no longer matters for constitutional purposes whether
       [Appellant]’s sentence is a de facto sentence of life without the
       possibility of parole,[14] this does not excuse [Trial Counsel]’s
____________________________________________


14 Briefly, we note the relevant case law concerning juvenile sentencing. In
Roper v. Simmons, 543 U.S. 551 (2005), the United States Supreme Court
concluded that the Eighth Amendment of the United States Constitution
precluded the death penalty for juveniles. In Graham v. Florida, 560 U.S.
48 (2010), the Supreme Court held that the Eighth Amendment prohibits life
imprisonment without parole (LWOP) for juvenile offenders who did not
commit homicide. Then, in Miller v. Alabama, 567 U.S. 460 (2012), the
Supreme Court concluded that a mandatory sentence of LWOP for those under
the age of 18 at the time of their crimes violated the Eighth Amendment’s
prohibition of cruel and unusual punishments. Id. at 465. See Montgomery
v. Louisiana, 577 U.S. 190 (2016) (holding Miller applies retroactively). See
also Commonwealth v. Batts, 163 A.3d 410, 452 (Pa. 2017) (“Batts II”)
(concluding that “in Pennsylvania, a faithful application of the holding in
Miller, as clarified in Montgomery, requires the creation of a presumption
against sentencing a juvenile offender to [LWOP].”).

       However, in Jones v. Mississippi, 141 S.Ct. 1307, 1321-23 (U.S.
2021), the Supreme Court narrowed the Miller decision, stating the lower
court was not required to make a specific finding of incorrigibility before
sentencing a juvenile defendant who commits murder to LWOP, but that
individual states may continue to require such explicit findings.        See
Commonwealth v. Felder, 269 A.3d 1232, 1246 (Pa. 2022) (recognizing
abrogation of Batts II and holding: (1) “when sentencing juvenile homicide
offenders from this point forward, sentencing courts are required to consider
only the relevant sentencing statutes, which will guarantee that sentencer
considers the juvenile’s youth and attendant characteristics as required by
(Footnote Continued Next Page)


                                          - 10 -
J-S26028-22


       failure to mount a discretionary [aspect of sentencing] challenge
       where [Appellant] was a juvenile at the time of the offenses, the
       Commonwealth alleged he acted only as the driver, and the record
       includes other strong indicia of rehabilitative potential.

Id.

       Appellant specifically asserts that the underlying claim has “arguable

merit,” because his aggregate sentence was unduly harsh and excessive in

light of the following: (1) he was 17 years old at the time of the shooting; (2)

he only acted as the driver which was “reinforced by the fact that the gun the

Commonwealth claimed [he] possessed did not fire ‘any of the discharged

ammunition components submitted in [the] case[;]’” and (3) he exhibited

rehabilitative potential based on the fact that he graduated high school, had



____________________________________________


Miller” and (2) “[s]o long as the sentence imposed is discretionary and takes
into account the offender’s youth, even if it amounts to a de facto life
sentence, Miller is not violated.”).

       It merits mention that Appellant did not receive a life sentence, but
rather received a “sentence under the newly-promulgated sentencing
guidelines.” N.T., 9/10/21, at 19. See 18 Pa.C.S. § 1102.1(a)(1) (providing
that juveniles who are 15 years of age or older, but younger than 18 years of
age, who are convicted for first-degree murder after June 24, 2012, “shall be
sentenced to a term of life imprisonment without parole, or a term of
imprisonment, the minimum of which shall be at least 35 years to life.”). The
Commonwealth did not seek a LWOP sentence. See 18 Pa.C.S. § 1102.1(b)
(stating “Reasonable notice to the defendant of the Commonwealth’s intention
to seek a sentence of life imprisonment without parole under subsection (a)
shall be provided after conviction and before sentencing.”). Therefore, the
trial court applied “the traditional sentencing considerations under 42 Pa.C.S.
§ 9721(b) of the Sentencing Code when fashioning its sentence.”
Commonwealth v. Summers, 245 A.3d 686, 693 (Pa. Super. 2021) (citation
omitted).


                                          - 11 -
J-S26028-22


a good childhood with no abuse, and had strong family support. Appellant’s

Brief at 20 (citations omitted).

      As for whether there was a “reasonable basis” for counsel’s actions,

Appellant states that even though he may not have requested counsel to raise

the issue on appeal, counsel said he would have raised it if Appellant asked

him to do so and “the failure to assert a meritorious claim could not

conceivably have helped [him] and thus cannot be shielded as a strategic

decision.”   Appellant’s Brief at 27-28.      Appellant pointed out that counsel

raised it on three separate occasions (at sentencing, in the post sentence

motion, and during argument at resentencing) but then “dropp[ed] the

argument on direct appeal.”        Id.   Moreover, he alleges that while counsel

stated that a reason for not raising the claim was because Appellant did not

receive a life sentence, Appellant contends “the instant claim does not depend

on whether [his] sentence qualifies as a life sentence, as it concerns the denial

of [his] rehabilitative needs and potential ─ not the constitutionality of his

sentence.” Id. at 27.

      Regarding whether there is a reasonable probability that but for

counsel’s actions, the outcome of the proceedings would have been different,

Appellant reiterates his prior argument, asserting that based on his age and

limited involvement in the shooting, and the fact that the court “made no

mention of [his] rehabilitative potential at either original sentencing or

resentencing[, t]here [was] a reasonable probability that raising this issue on


                                         - 12 -
J-S26028-22


direct appeal would have brought [him] relief.”      Appellant’s Brief at 29.

Appellant states that while the court mentioned in its Rule 1925(a) opinion

that his age and opportunity for rehabilitation were considered,

      the failure to discuss these key points ─ even through a statement
      that [his] behavior or life circumstances reflected a lack of
      rehabilitative potential ─ is striking.

             This is especially so where the court never identified any
      particular reason, at either sentencing hearing, why a lesser
      aggregate sentence or concurrent terms would be inappropriate.
      In fact, the closest the court came to finding aggravation was to
      dwell on the fact that murder is a serious crime that carries
      devastating consequences. Of this there can be no doubt. But it
      is also true of every case of murder, and thus provides no
      justification for a harsher sentence in this case.

Id. at 31-32 (emphasis in original & citations omitted). Appellant maintains

that Miller and Batts II were persuasive authority at the time of his direct

appeal and that “he would have been able to take advantage of Batts II in

arguing [his] aggregate sentence improperly denied him any meaningful

opportunity of rehabilitation.” Id. at 33. Lastly, he states that he did not

waive the underlying issue, he properly preserved it in his September 7, 2016,

post-sentence motion and did not need to raise it again after resentencing.

Id. at 34-35.

      This Court has previously held that “claims implicating the discretionary

aspects of sentencing raised in the context of an ineffectiveness claim are

cognizable under the PCRA.” Commonwealth v. Sarvey, 199 A.3d 436, 455

(Pa. Super. 2018) (citations omitted).




                                    - 13 -
J-S26028-22


       It is well-settled that a challenge to the discretionary aspects of a
       sentence must present a substantial question. A sentencing
       court’s decision to impose consecutive as opposed to concurrent
       sentences generally does not present a substantial question. See
       Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014)
       (noting that the decision to impose consecutive or concurrent
       sentences lies within the discretion of the trial court). However,
       “the imposition of consecutive, rather than concurrent, sentences
       may raise a substantial question . . . where the aggregate
       sentence is unduly harsh, considering the nature of the crimes and
       length of imprisonment.” Commonwealth v. Moury, 992 A.2d
       162, 171-172 (Pa. Super. 2010)

Id. at 455-56 (footnotes & some citations omitted).

       As stated above, and in pertinent part, Appellant was convicted of first-

degree murder and attempted murder. The court imposed a term of 39 1/2

years to life imprisonment for the first-degree murder conviction and a term

of 20 to 40 years’ incarceration as to the attempted murder conviction.

Appellant does not argue that the individual sentences were not within the

standard guideline range.15 See Appellant’s Brief at 30. Rather, Appellant

challenges the aggregate sentence, which was 59 1/2 years to life

imprisonment because the court imposed the sentences consecutively.

             Pursuant to 42 Pa.C.S. § 9781(c)(2), this Court shall vacate
       a sentence where “the sentencing court sentenced within the
       sentencing guidelines but the case involves circumstances where
       the application of the guidelines would clearly be unreasonable.”
____________________________________________


15 Appellant’s PRS was one. The offense gravity score (OGS) for first-degree
murder is 15, and the standard guideline range is 39 1/2 years to life
imprisonment. See Appellant’s Post Sentence Motion for Extraordinary Relief
at Exhibit A. The OGS for attempted murder is 14, and the standard guideline
range is 8 1/2 to 20 years’ imprisonment. See id. Appellant’s sentence was
at the top end, but still within, the standard range for attempted murder.


                                          - 14 -
J-S26028-22


      Pursuant to Section 9781(d), “the appellate courts must review
      the record and consider the nature and circumstances of the
      offense, the sentencing court’s observations of the defendant, the
      findings that formed the basis of the sentence, and the sentencing
      guidelines[,]” with particular concern for whether the defendant
      received an individualized sentence. Commonwealth v. Bowen,
      975 A.2d 1120, 1123-1124 (Pa. Super. 2009).

                                  *     *      *

      “An unreasonable decision from the sentencing court would be one
      that is ‘irrational’ or ‘not guided by sound judgment.’ As we
      concluded in Commonwealth v. Williams, 69 A.3d 735, 742
      (Pa. Super. 2013), “by any measure employed by a civilized
      society, the severity of [a]ppellant’s sentence was disproportional
      to her conduct” and, thus, clearly unreasonable.

Sarvey, 199 A.3d at 456 (some citations & footnote omitted).

      A review of the record reveals that at the original sentencing hearing on

August 29, 2016, Trial Counsel attempted to highlight certain mitigating

factors, noting that because Appellant “was 17 at the time of th[e shooting],

he is not looking at an automatic life sentence.” N.T., 8/29/16, at 3. Trial

Counsel also argued that because Appellant was the driver, and not a shooter,

“a sentence at the lower end of the standard range [was] more appropriate

than something in the middle” and that “the facts of this case as they were

presented by the Commonwealth indicate[d] that that sentence would be

rather more punitive than rehabilitative.” Id. at 5. Counsel indicated he had

previously explained to Appellant the applicable standard sentencing ranges,

Section 1102.1(a)(1), and the mandatory minimum sentence of 35 years. Id.

at 4. Appellant did not assert his right to allocution at the proceeding. Id. at

6. The court then heard from Breeland’s mother and girlfriend, who was the

                                      - 15 -
J-S26028-22


mother of his child. Id. at 7-9. Additionally, the Commonwealth argued that

the shooting had an impact on the community, that the co-defendants were

on “a mission to kill” and were involved in a shooting earlier that day. Id. at

11.   The Commonwealth claimed that the “cold, calculated method of this

murder combined with the severe impact in [the] community” necessitated

consecutive sentences. Id. Prior to imposing Appellant’s sentence, the trial

court stated:

            The Court has reviewed the pre-sentence investigation
      report, the amended as well as the original report, which was also
      provided to counsel.

                                      *    *    *

            We have heard from the mother of the decedent, Jordan
      Breeland, as well as his girlfriend and mother of his child. The
      defense argues that the sentences for the murder of Jordan
      Breeland and the attempted murder of Davon Brown should not
      be consecutive and that the sentences recommended by adult
      probation are basically excessive, and the defense is requesting
      sentencing in the lower range of the guidelines.

            The Commonwealth disagrees, believes that the sentences
      basically as outlined by the pre-sentence investigation report
      would be appropriate and should be consecutive.

            The Court has certainly read thoroughly the report that was
      prepared. We presided over the trial. We are familiar with the
      facts of the case. [Appellant] . . . has elected not to speak on his
      behalf.

             The taking of a life is perhaps the most serious of all crimes.
      There is no chance to recover from this crime and move forward
      and make a better life for the victim. It is a total loss, and it is
      not singular in its destruction and devastation. It forever affects
      the lives of everyone who knew the victim and loved the victim.




                                     - 16 -
J-S26028-22


             The friends and family are left to find a way to move forward
      with their own lives. Time does not stand still and give them an
      opportunity to recover. There is no second chance for the victim
      or his family.

            The justice that comes from this courtroom does not begin
      to cover the loss that they suffer and continue to suffer on a daily
      basis, but it is all that we can offer.

Id. at 12-13.

      Trial Counsel renewed the instant issue in Appellant’s September 7,

2016, post-sentence motion.        See Post-Sentence Motion, 9/7/16, at 6

(unpaginated) (“[Appellant] avers that the punitive nature of the above

sentences far outweighs the rehabilitative nature of the sentence, especially

in light of [Appellant]’s age and opportunity for rehabilitation.”). Additionally,

at the November 6, 2016, hearing regarding Appellant’s post-sentence motion

for extraordinary relief, Trial Counsel asked for a sentence that

      would allow [Appellant] to rehabilitate himself in a state
      correctional system.

            Obviously, no matter what sentence we receive today,
      [Appellant] will be serving a lengthy prison sentence, at least 35
      years. I believe that any sentence longer than that is more
      punitive than rehabilitative. I believe essential[ly], if we give
      [Appellant] a life sentence, it deprives him of the opportunity to
      rehabilitate himself to a functioning member of society.

            Again, even when it’s a 35-year-sentence, his current age
      is 20-years-old, so we’re looking – he will be an older man, middle
      aged or past, even with the mandatory minimum sentence, which
      I believe is the most equitable resolution in this matter for a
      mandatory minimum sentence of 35 years.




                                      - 17 -
J-S26028-22


N.T., 11/6/16, at 4-5.16

       At the September 10, 2021, PCRA hearing, Trial Counsel testified that

he could not recall if Appellant made a request to challenge the sentence on

direct appeal, but if Appellant “would have asked [counsel, he] would have

challenged it.”    N.T., 9/10/21, at 18.       Counsel acknowledged that he was

“aware of the concept of a de facto life sentence,” and would not “argue” that

Appellant’s sentence amounted to one. Id. at 19. When asked if he thought

challenging the sentence would have conflicted with the sufficiency issues

counsel did raise on direct appeal, he stated: “No. To my view, they were

separate issues.” Id. On cross-examination, Trial Counsel was questioned if

there was “any sentencing caselaw that was contrary to . . . the [trial court]’s

order[,]” and he answered, “No, there wasn’t.” Id. at 20.

       Appellant also testified at the PCRA hearing. Though no one specifically

inquired about a discretionary aspects of sentence challenge, Appellant

answered in the negative when asked if he ever told Trial Counsel “not to

appeal [his] sentence[.]” N.T., 9/10/21, at 7-8.

       In addressing Appellant’s claim, the PCRA court noted the following:

             At the original sentencing hearing the [c]ourt had the
       benefit of a Pre-Sentence Investigation (PSI) report prepared by
       adult probation. The [c]ourt also heard the arguments of counsel
       and victim impact statements. [Appellant] elected not to make a


____________________________________________


16 As the PCRA court recognized in its opinion, the issue was raised at the
trial level. See PCRA Ct. Op., 2/22/22, at 2-3.


                                          - 18 -
J-S26028-22


      statement. [Appellant]’s age and his opportunity for rehabilitation
      were a significant consideration by [the c]ourt.

PCRA Ct. Op., 2/22/22 at 4.

      The PCRA court further opined:

      The length of the sentence is not illegal due to this Court using
      the standard guidelines at the time of sentencing. [Appellant]’s
      status as a juvenile was taken into consideration as one of the
      many factors when this Court sentenced him. This Court had the
      discretion to run counts consecutive and/or concurrent. . . .

                                   *     *      *

      Counsel argued for a mitigated range at the time of resentencing
      due to [Appellant]’s age and his involvement in the matter as the
      driver, not the shooter.

           Based upon the arguments made by counsel at the first and
      second sentencing hearing, [the PCRA court found Appellant] has
      not established a claim of ineffectiveness as it relates to [his]
      sentence.

Opinion in Support of Order Denying Appellant’s PCRA Motion, 11/5/21, at 28-

31 (citation omitted).

      Here, Appellant failed to satisfy the “arguable merit” prong of the

ineffectiveness test. Because the trial court had the benefit of a PSI, we must

presume that it was aware of the sentencing factors it contained ─ including

Appellant’s   age,   background,       and      rehabilitative   potential.   See

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009) (“Our

Supreme Court has determined that where the trial court is informed by a pre-

sentence report, it is presumed that the court is aware of all appropriate

sentencing factors and considerations, and that where the court has been so


                                       - 19 -
J-S26028-22


informed, its discretion should not be disturbed.”). The court was fully aware

of Appellant’s involvement in the shooting. The record clearly reflects that the

court placed particular emphasis on the following factors: Appellant’s personal

history, his level of culpability, the victim-impact statements, the threat to the

community,       and    the    Commonwealth’s      sentence   recommendation.17

Moreover, while it did not explicitly mention Appellant’s opportunity for

rehabilitation at the sentencing proceeding, the court later indicated it was a

“significant consideration.” PCRA Ct. Op., 2/22/22 at 4.

       Based on these circumstances, we cannot conclude that Appellant has

established the sentence imposed was unreasonable.              While Appellant

attempts to downplay his involvement, the trial testimony established that

although the bullets from Appellant’s gun may not have hit the victim, he did

fire the weapon. Moreover, as the Commonwealth pointed out, Appellant was

involved in an earlier shooting that day – stating that “after being involved in

one shooting where someone [did not] die, [Appellant and his co-defendant]

chose to go out on a mission to kill other people, and they were successful,

and on this night, they killed someone else.” N.T., 8/29/16, at 11.

       Furthermore, the court was within its discretion to impose consecutive

sentences. See Commonwealth v. Clary, 226 A.3d 571, 581 (Pa. Super.



____________________________________________


17 The court was informed about the appropriate guideline ranges at the time
of resentencing.


                                          - 20 -
J-S26028-22


2020) (“defendants convicted of multiple offenses are not entitled to a ‘volume

discount’ on their aggregate sentence”) (citation omitted).      As such, we

conclude Appellant failed to establish that his underlying claim had arguable

merit, and we need not address his claim further. See Commonwealth v.

Washington, 927 A.2d 586, 603 (Pa. 2007) (finding counsel will not be

deemed ineffective for failing to raise meritless claim); see also Tharp, 101

A.3d at 747. Accordingly, we affirm the PCRA court’s order denying Appellant

relief.

          Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2022




                                    - 21 -